JUDGMENT

                                Court of Appeals
                            First District of Texas
                                 NO. 01-15-00660-CV

                        RONALD K. WOODDELL, Appellant

                                           V.

                          BARBARA WOODDELL, Appellee

 Appeal from the County Court at Law No. 3 & Probate Court of Brazoria County. (Tr.
                                 Ct. No. PR35724).

      After due consideration, the Court grants appellant, Ronald K. Wooddell’s,
motion to dismiss the appeal. Accordingly, the Court dismisses the appeal.

      The Court orders that the appellant, Ronald K. Wooddell, pay all appellate costs.

      The Court orders that this decision be certified below for observance.

Judgment rendered November 19, 2015.

Per curiam opinion delivered by panel consisting of Justices Higley, Huddle, and Lloyd.